704 N.W.2d 709 (2005)
474 Mich. 893
Antonia LOPEZ, Plaintiff-Appellant,
v.
WORKER'S COMPENSATION APPELLATE COMMISSION, Defendant-Appellee, and
Hardy's Holsteins, L.L.C., and Accident Fund Insurance Company of America, Defendants.
Docket No. 129653. COA No. 263842.
Supreme Court of Michigan.
October 20, 2005.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the September 23, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.
MARKMAN, J., dissents and states as follows:
I would grant leave to appeal in this case for the reasons stated in my dissent in Sanchez v. Eagle Alloy, Inc., 471 Mich. 851, 684 N.W.2d 342 (2004). I am not yet persuaded that the Legislature intended illegal aliens to be entitled to workers' compensation benefits.